Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130148                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  JODY THOMAS,                                                                                        Robert P. Young, Jr.
           Plaintiff,                                                                                 Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130148
                                                                   AGC: 0775/05
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered.
  Relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2006                      _________________________________________
           s0320                                                              Clerk